Bakewell, J.,
delivered the opinion of the court.
This is an application for a writ of mandamus to be directed to the Hon. James J. Lindley, one of the judges of the St. Louis Circuit Court, commanding him to grant a change of venue in a certain proceeding wherein Prank J. Bowmah is plaintiff and the petitioner and others are defendants.
The granting of a change of venue is a judicial act; and the ,j¡vrit does not lie to compel the performance of a particular judicial act. Tt will lie in some cases to compel an inferior tribunal to proceed; but the writ will not issue to direct a judicial tribunal how it must proceed. The refusal of a change of venue may be erroneous. In such case the party aggrieved has his remedy by appeal or writ of error; and mandamus never issues except where the petitioner has a specific right and no other specific remedy. The State ex rel. v. Lafayette County Court, 41 Mo. 225; The State ex rel. v. Garesché, 65 Mo. 489.
The action of the trial court in refusing a change of venue is constantly reviewed on appeal. The State v. Alex*241ander, 66 Mo. 148; Corpenny v. Sedalia, 57 Mo. 88; Woodson v. Younger, 61 Mo. 395; The State v. Burns, 54 Mo. 274.
Where a change of venue was improperly awarded after verdict, mandamus was granted to compel the court granting the change to proceed and determine the case. Ex parte Cox, 10 Mo. 742. But we are not aware of any instance in which the writ has been granted to compel the trial court to grant a change of venue.
The alternative writ must be denied, and it is so ordered.
AH the judges concur.